Case: 14-50715   Document: 00513000184   Page: 1   Date Filed: 04/09/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                              No. 14-50715
                            Summary Calendar
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    April 9, 2015
UNITED STATES OF AMERICA,
                                                                  Lyle W. Cayce
                                                                       Clerk
                                         Plaintiff-Appellee

v.

ANDRES CHAVIRA CORONA,

                                         Defendant-Appellant
________________

Cons w/ 14-50718

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

ANDRES CHAVIRA CORONA,

                                         Defendant-Appellant



                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 3:14-CR-431-1
                          USDC No. 3:14-CR-1013-1
     Case: 14-50715      Document: 00513000184         Page: 2    Date Filed: 04/09/2015


                                     No. 14-50715
                                   c/w No. 14-50718

Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Following his guilty plea to attempted illegal reentry and false
personation in immigration matters, the district court sentenced Andres
Chavira Corona (Chavira) to 33 months of imprisonment. The district court
also revoked a term of supervised release that had been imposed following a
previous illegal reentry conviction and imposed a revocation sentence of 24
months of imprisonment, with 12 months of the sentence to run consecutive to
the 33-month sentence that was imposed for the immigration offenses.
Although he filed notices of appeal in both cases, Chavira’s attorney-prepared
brief challenges only the revocation sentence. However, to the extent that
Chavira intended to appeal the non-revocation sentence, his argument is
waived because it is insufficiently briefed. See FED. R. APP. P. 28(a)(9); United
States v. Scroggins, 599 F.3d 433, 446 (5th Cir. 2010).
       Ordinarily, revocation sentences are reviewed under the “plainly
unreasonable” standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir.
2011). We do not address Chavira’s argument that this court should not
employ the plainly unreasonable standard because Chavira did not preserve
his arguments in the district court and the appeal is thus governed by the plain
error standard of review. See United States v. Whitelaw, 580 F.3d 256, 260
(5th Cir. 2009). To demonstrate plain error, Chavira must show a forfeited
error that is clear or obvious and that affects his substantial rights. See Puckett
v. United States, 556 U.S. 129, 135 (2009). If he makes such a showing, this



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 14-50715     Document: 00513000184     Page: 3   Date Filed: 04/09/2015


                                  No. 14-50715
                                c/w No. 14-50718

court has the discretion to correct the error but only if it affects the fairness,
integrity, or public reputation of judicial proceedings. Id.
      The revocation sentence fell within the advisory range and was
consistent with the Sentencing Guidelines’ policy regarding consecutive
sentences. See U.S.S.G. § 7B1.3(f), p.s.; § 7B1.4, p.s. The sentence was thus
entitled to a presumption of reasonableness. United States v. Candia, 454 F.3d
468, 473 (5th Cir. 2006). Chavira had an extensive criminal history, resulting
in 20 criminal history points and a criminal history category of VI.          His
arguments regarding the overstated seriousness of the offense and his personal
circumstances amount to a mere disagreement with the district court’s balance
of the 18 U.S.C. § 3553 sentencing factors, and this court will not second-guess
the district court’s balancing of those factors. See United States v. McElwee,
646 F.3d 328, 344-45 (5th Cir. 2011).        Chavira has not shown that the
revocation sentence is plainly erroneous. See Whitelaw, 580 F.3d at 260-61.
Accordingly, the judgment of the district court is AFFIRMED.




                                        3